DETAILED ACTION
Claim Status
Claim 1 is pending and under examination.  
Claims 2-8 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Finn et al. (United States Patent Publication 2010/0015183). 
Claim 1 is an abuse deterrent mucoadhesive device for use in managing pain or opioid dependence, the device comprising: a mucoadhesive layer comprising an effective amount of buprenorphine buffered to a pH of between about 4.0 and about 6.0; and a backing layer buffered to a pH between about 4.0 and about 4.8.
Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Finn does not expressly teach the pH of the backing layer. 
However, although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. 
Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, the Examiner has provided a clear and sound basis to conclude that the pH of Finn, although not disclosed, would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. 
It would have additionally been prima facie obvious to adjust the pH of the backing layer to similar ranges suggested in the mucoadhesive layer. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. 
Accordingly, absent a clear showing of evidence to the contrary, instant claim 1 is rendered prima facie obvious in view of the teachings of Finn et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,147,866 (hereafter ‘866) in view of Finn et al. (United States Patent Publication 2010/0015183).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the claims of Patent ‘866 are directed to overlapping subject matter and are rendered obvious over one another. Both the instant claim and that of Patent ‘866 claim a mucoadhesive device having a mucoadhesive layer which contains buprenorphine and a pH between about 4-6. The backing layer of Patent ‘866 is suggested to be the same as a barrier layer. 
The difference between the instant claim and that of Patent ‘866 is the pH of the backing layer being between about 4.0 to about 4.8 
Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Finn does not expressly teach the pH of the backing layer. 
However, although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. 
Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, Finn would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. It would have additionally been prima facie obvious to adjust the pH of the backing layer to similar ranges suggested in the mucoadhesive layer. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. 
Therefore, the subject matter of Patent ‘866 overlaps in scope to the subject matter of the instant claim and is considered obvious over the instant claim. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,703,177 (hereafter ‘177) in view of Finn et al. (US 2007/0148097). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and that of Patent ‘177 are directed to overlapping subject matter and are rendered obvious over one another. Both the instant claim and that of Patent ‘177 encompass a mucoadhesive abuse deterrent device having a mucoadhesive layer which contains buprenorphine and a pH between about 4-6 and a backing layer. The pH of both the backing layer and mucoadhesive layer overlap.
The difference between the instant claims and that of Patent ‘177 is the use of naloxone in the backing layer of Patent ‘177. 
However, the instant claims recite comprising language which does not exclude additional materials from being present in the backing layer. Furthermore, Finn et al. naloxone is incorporated in backing layers to provide an abuse deterrent device upon administration of the drug, see paragraphs [0008] and [0020].  Finn teaches that the device is used to treat pain in a subject.  
Thus, it would have been obvious to incorporate naloxone to help provide an abuse deterrent deice upon administration of buprenorphine to a subject in need thereof. 
 Therefore, the subject matter of Patent ‘177 overlaps in scope to the subject matter of the instant claims and is considered obvious over the instant claims. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, and 12, 13, and 20-21 U.S. Patent 9,597,288 in view of Finn et al. (United States Patent Publication 2010/0015183).
Both the instant claim and that of Patent ‘288 overlap in subject matter and are considered obvious over one another as both the instant claim and that of Patent ‘288 are directed to mucoadhesive devices which comprise an abusable drug in the mucoadhesive layer and a backing layer. The mucoadhesive layer which contains the polymeric diffusion environment has a pH that includes 6 in both cases. 
The difference between the instant claim and that of Patent ‘288 is that the mucoadhesive layer comprises buprenorphine as the drug, and the teaching of a backing that has a pH from 4-4.8. 
Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Finn does not expressly teach the pH of the backing layer. 
However, although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. 
Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, Finn would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. 
It would have additionally been prima facie obvious to adjust the pH of the backing layer to similar ranges suggested in the mucoadhesive layer and to include buprenorphine with the mucoadhesive device of Patent ‘288. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. Buprenorphine is taught to be a suitable drug for use with mucoadhesive devices as suggested by Finn. 
Therefore, the subject matter of Patent ‘288 overlaps in scope to the subject matter of the instant claim and is considered obvious over the instant claim. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims aims 1-5, 7-8, 11, 13-14,16-17, 19-20, 23 and 25 of United States Patent 9,655,843 in view of Finn et al. (United States Patent Publication 2010/0015183).
Both the instant claim and that of Patent ‘843 overlap in subject matter and are considered obvious over one another as both cases are directed to a device which administers buprenorphine where the device is an abuse deterrent and has a mucoadhesive layer with buprenorphine. The mucoadhesive layer with the buprenorphine has an overlapping pH. Both devices have a backing layer (barrier diffusion environment). 
The difference between the instant claim and that of Patent ‘843 is that the claims of ‘843 are to methods of delivering buprenorphine to a human subject and treating pain, and Patent ‘843 does not disclose the pH of the backing layer. 
However, claim 1 of the instant Application disclose that the device is used to treat pain and the claims of issued patent ‘843 also use the mucoadhesive device to treat pain.  
Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Finn does not expressly teach the pH of the backing layer. 
However, although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. 
Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, Finn would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. It would have additionally been prima facie obvious to adjust the pH of the backing layer to similar ranges suggested in the mucoadhesive layer. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. 
Therefore, the subject matter of Patent ‘’843 overlaps in scope to the subject matter of the instant claim and is considered obvious over the instant claim. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Patent 9,901,539 in view of Vasisht et al. (WO2008/011194).
Both the instant claim and that of copending Patent ‘539 overlap in subject matter and are considered obvious over one another as both cases are directed to a device with a mucoadhesive layer with buprenorphine having a pH between 4-6 and a backing layer having a pH from 4.0-4.8. 
The difference between the instant claim and Patent ‘539 is that Patent ‘539 treats subjects with back pain and chronic pains with the mucoadhesive device. 
However, the mucoadhesive device of claim 1 is suggested for use in treating pain. 
Vasisht et al. further teach mucoadhesive devices having buprenorphine to treat chronic pain in subjects and back pains, see paragraphs [0011], [0028], and [0029]. 
It would have therefore been obvious before the time of the invention to provide the instant mucoadhesive device having buprenorphine to treat chronic or back pains as Vasisht suggests these devices are useful in treating back and chronic pains. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/931272 in view of Finn et al. (United States Patent Publication 2010/0015183).
Both the instant claims and that of Application ‘272 encompass abuse deterrent mucoadhesive devices which comprise a mucoadhesive layer which contains an opiate analgesic. 
The difference between the instant Application and that of ‘272 is that the instant application has buprenorphine in the mucoadhesive layer which is buffered to a pH of about 4 to 6 with a backing layer buffered to a pH between about 4 to 4.8. 
However, Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. As Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, the pH of Finn, although not disclosed, would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. 
It would have been prima facie obvious to adjust the pH of the backing layer of a mucoadhesive device to similar ranges suggested in the mucoadhesive layer and to provide buprenorphine as the active. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. Buprenorphine is taught to be a suitable drug for use with mucoadhesive devices as suggested by Finn. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/209,119 in view of Finn et al. (United States Patent Publication 2010/0015183).
Both the instant claims and that of Application ‘119 encompass abuse deterrent mucoadhesive devices which comprise a mucoadhesive layer which contains buprenorphine present from ranges inclusive of about 4-6. 
The difference between the instant Application and that of ‘647 is that the instant application has a backing layer buffered to a pH between about 4 to about 4.8 and Application ‘119 is to a method of delivery the device to a patient. 
However, Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, the pH of Finn, although not disclosed, would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. 
It would have been prima facie obvious to provide a backing layer and to adjust the pH of the backing layer of a mucoadhesive device to similar ranges suggested in the mucoadhesive layer. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. 
It would have therefore been obvious to deliver the instant mucoadhesive device having buprenorphine to treat pain as Finn discloses that such devices are useful in treating pain and are abuse deterrent. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/545891 in view of Finn et al. (United States Patent Publication 2010/0015183).
Both the instant claims and that of Application ‘891 encompass abuse deterrent mucoadhesive devices which comprise a mucoadhesive layer which contains an opiate analgesic. 
The difference between the instant Application and that of ‘891 is that the instant application has buprenorphine in the mucoadhesive layer which is buffered to a pH of about 4 to 6 with a backing layer buffered to a pH between about 4 to 4.8. 
However, Finn et al. teach mucoadhesive device compositions comprising a backing and mucoadhesive layer, see paragraphs [0004]-[0007], [0012], [0014], [0019], [0066] and [0077].  The devices are used in the methods of treating pain in a subject, see paragraph [0006] and [0011]. The mucoadhesive layer contains buprenorphine, see paragraph [0019]. Since an advantage of Finn’s mucoadhesive devices is that they are less subject to abuse, the device is abuse deterrent, see paragraphs [0024] and [0059]. The pH for the mucoadhesive layer is about 6 for buprenorphine, see paragraph [0019]. In embodiments having buprenorphine, the pH of the mucoadhesive layer can be from about 4.0-7.5, see paragraph [0063]. The mucoadhesive layer maintains a buffered environment, see paragraphs [0016], [0051], and [0052] and [0066]. Finn teaches adjusting the pH of the mucoadhesive layer as the pH is such that the buprenorphine can rapidly move through the mucoadhesive polymer diffusion environment to the mucosa while also allowing efficient absorption by the mucosa, see paragraph [0050]. Thus, the flux of the buprenorphine drug is proportionally related to the diffusivity of the environment which is manipulated by adjusting the pH, see paragraph [0034] and [0064]. The backing layer can promote unidirectional delivery of the medicament to the mucosa, or can function to protect the mucoadhesive polymeric diffusion environment against significant erosion prior to delivery of the active agent, see paragraph [0081].  The pH of the mucoadhesive polymer layer is suggested to be low enough to allow for movement of the medicament and allowing for absorption, see paragraph [0050].  Finn teaches that the backing layer is generally composed of water-erodible or film forming polymers and contains polymers that function to avoid sticking to mucous membranes, see paragraphs [0080] and [0082]. Fin teaches that the mucoadhesive layer can contain bioadhesive polymers per paragraphs [0070]-[0074]. Finn teaches that the mucoadhesive device can have a pH of between about 4.0-7.5, see paragraph [0053]. Regarding the pH of the mucoadhesive layer, it is noted that Finn et al. teach overlapping ranges having a pH of from about 4 to about 7.5 of the mucoadhesive layer. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Although Finn et al. is silent to the pH of the backing layer, the instant specification provides evidence defining that backing layers at a pH of about 4.25 are made with ingredients containing water, hydroxypropylcellulose, hydroxyethyl cellulose, sodium benzoate, methylparaben, propylparaben, dibasic sodium phosphate, citric acid, vitamin E acetate, saccharin sodium, yellow ferric oxide colorant, and a flavoring agent such as peppermint oil or citrus flavor, see Table 3 of the instant specification. Finn discloses that the backing layer contains water, hydroxypropylcellulose, hydroxyethylcellulose, sodium benzoate, methylparaben, propylparaben, citric acid, vitamin E acetate, saccharin sodium and peppermint oil, see paragraph [0102]. The yellow ferric oxide colorant in the instant specification at Table 3, and titanium dioxide of Finn are merely used to color the backing layer, see paragraph [0085] of Finn. The mucoadhesive device may additionally contain a sodium phosphate buffering agent per paragraphs [0065] and [0087] of Finn et al. Therefore, because Finn at paragraph [0102] teaches substantially the same ingredients as present in the backing layer of the instant invention, coupled with the fact the device can contain sodium phosphate buffers, the pH of Finn, although not disclosed, would necessarily be within about 4.0-4.8 and close to about 4.25 as defined by the Table 3 of the instant specification. 
It would have been prima facie obvious to adjust the pH of the backing layer of a mucoadhesive device to similar ranges suggested in the mucoadhesive layer and to provide buprenorphine as the active. 
One would have been motivated to do so given that the mucoadhesive device is preferably a unidirectional delivery having a pH that includes about 4 for the entire mucoadhesive device, and Finn teaches that the pH of the drug delivery environment must be low enough to allow movement of the buprenorphine and high enough for absorption of buprenorphine, see paragraphs [0050], [0063] and [0081]-[0082]. Buprenorphine is taught to be a suitable drug for use with mucoadhesive devices as suggested by Finn. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/570,216 in view of Vasisht et al. (WO2008/011194). 
Both the instant claims and that of Application ‘216 encompass abuse deterrent mucoadhesive devices which comprise a mucoadhesive layer which contains an opiate analgesic. In both applications the pH of the mucoadhesive layer which contains buprenorphine is present at about 4-6. The composition further contains a backing layer in both Applications with a pH ranging from about 4-4.8. 
The difference between the instant claim and Application ‘216 is that Application ‘216 treats subjects with chronic pains with the mucoadhesive device. 
However, the mucoadhesive device of claim 1 is suggested for use in treating pain. 
Vasisht et al. further teach mucoadhesive devices having buprenorphine to treat chronic pain in subjects and back pains, see paragraphs [0011], [0028], and [0029]. 
It would have therefore been to provide the instant mucoadhesive device having buprenorphine to treat chronic or back pains as Vasisht discloses that such devices are useful in treating back and chronic pains. 

Conclusion
Currently, no claim is allowed and claim 1 is rejected.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Examiner, Art Unit 1619